EUGENE A. WRIGHT, Circuit Judge,
dissenting.
Because United States v. State of Washington, 641 F.2d 1368 (9th Cir.1981), cert. denied, 454 U.S. 1143, 102 S.Ct. 1001, 71 L.Ed.2d 294 (1982) (Washington II ),1 collaterally estops the Samish Tribe’s petition for recognition, I respectfully dissent.
The Board of Indian Affairs procedure for establishing status as a statutory tribe requires a number of factual showings, including:
(c) A statement of facts which establishes that the petitioner has maintained tribal political influence or other authority over its members as an autonomous entity throughout history until the present.
25 C.F.R. § 83.7. In United States v. Washington, 520 F.2d 676, 693 (9th Cir.1975), we held that “[w]hether a group of citizens of Indian ancestry is descended from a treaty signatory and has maintained an organized tribal structure is a factual question.” In Washington II, we affirmed the district court’s factual finding that “[the Samish Indi*1276ans] had not functioned since treaty times as [a] continuous separate, distinct and cohesive Indian culture or political community.” 641 F.2d at 1373 (internal quotation omitted).
Washington II precludes a finding that the Samish Tribe has “maintained tribal political influence or other authority over its members as an autonomous entity throughout history until the present.” 25 C.F.R. § 83.7(c). Washington II involved the same factual inquiry into the historicity of the present Samish Tribe. Such an inquiry is a necessary condition both for treaty recognition and for statutory recognition under the current BIA regulations. We have here substantial overlap in evidence and argument, save for subsequently developed evidence; and the claims, although not identical, are closely related. See Restatement (Second) of Judgments, § 27 (1982).
The majority would circumvent collateral estoppel by distinguishing the legal issues of tribal treaty status and federal recognition. But under the issue preclusion rule, if a factual issue was actually litigated and resolved by a valid and final judgment, the determination is subsequently conclusive between the parties, whether on the same or a different claim. Id. The factual finding regarding the Samish Tribe’s historicity in Washington II precludes what would be a near identical inquiry in this case.
The majority misconstrues our decision in Greene v. United States, 996 F.2d 973 (9th Cir.1993). Greene does not conflict with a finding of issue preclusion here. In that case, we held that the Tulalip Tribes were not entitled to intervene in the Samish Tribe’s action for federal recognition. The Tulalip feared that recognizing the Samish would lead to the dilution of its treaty fishing rights. Simply put, we rejected the Tulalip’s argument by distinguishing between the legal issues of federal acknowledgment and treaty fishing rights. Such a distinction is inapposite to the factual issue preclusion that the majority fails to acknowledge in this case.
I dissent.

. District Judge Rothstein’s recent denial of the Duwamish, Snohomish and Steilacoom Tribes' motion under Fed.R.Civ.P. 60(b) to reopen the district court’s judgment in Washington II emphasizes the finality of that case. United States v. State of Washington, No. 9213-R (W.D.Wa. filed Jan. 23, 1995).